Case 2:20-cv-00013-SPC-NPM Document 23 Filed 03/30/20 Page 1 of 2 PageID 124



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION

SIERRA CLUB and ENVIRONMENTAL
CONFEDERATION OF SOUTHWEST
FLORIDA,

        Plaintiffs

v.                                                                    Case No: 2:20-CV-00013

U.S. FISH AND WILDLIFE SERVICE; AURELIA
SKIPWORTH, as Director of the U.S. Fish and
Wildlife Service; FLORIDA DEPARTMENT OF
TRANSPORTATION; KEVIN J. THIBAULT, as
Secretary of the Florida Department of Transportation;
and U.S. ARMY CORPS OF ENGINEERS; and
TODD T. SEMONITE, as Chief Engineer and
Commanding General of the U.S. Army Corps of
Engineers,

      Defendants.
________________________________________/

                                   NOTICE OF COMPLIANCE

        PLEASE TAKE NOTICE that Rachel Catherine Procaccini of Shutts & Bowen LLP is in

compliance with Local Rule 2.01(d), which states, each attorney must register with the Clerk of

the Court and maintain an email address for electronic service by the Clerk, and enters her

appearance as counsel for Defendant FLORIDA DEPARTMENT OF TRANSPORTATION in

the above-styled cause, and requests addition to the CM/ECF and other service lists, as well as

receipt of copies of all future filings in this case.

        Dated: March 30, 2020.

                                                 Respectfully submitted,


                                                 /s/ Rachel C. Procaccini
                                                 JASON GONZALEZ
                                                 Florida Bar No. 146854
Case 2:20-cv-00013-SPC-NPM Document 23 Filed 03/30/20 Page 2 of 2 PageID 125



                                            DANIEL E. NORDBY
                                            Florida Bar No. 14588
                                            RACHEL C. PROCACCINI
                                            Florida Bar No. 1019275
                                            SHUTTS & BOWEN LLP
                                            215 South Monroe Street, Suite 804
                                            Tallahassee, Florida 32301
                                            (850) 241-1717
                                            jasongonzalez@shutts.com
                                            dnordby@shutts.com
                                            rprocaccini@shutts.com

                                            MEREDITH S. DELCAMP
                                            Florida Bar No. 0016242
                                            S. ELIZABETH KING
                                            Florida Bar No. 122031
                                            SHUTTS & BOWEN LLP
                                            4301 West Boy Scout Blvd., Suite 300
                                            Tampa, Florida 33607
                                            mdelcamp@shutts.com

                                            Attorneys for Defendant Florida Department of
                                            Transportation

                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on March 30, 2020 a copy of the foregoing was filed

electronically. Notice of this filing will be sent by operation of the Court’s electronic filing

system to all parties indicated on the electronic filing receipt. Parties may access this filing

through the Court’s system.

                                            /s/ Rachel C. Procaccini_______
                                             Attorney




                                               2
